          Case 2:19-cv-00491-SPC-NPM Document 3 Filed 07/18/19 Page 1 of 2 PageID 73

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                   IRUWKH

                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

        (PSOR\HUV ,QVXUDQFH &RPSDQ\ RI :DXVDX




                            Plaintiff(s)
                                 Y                                          &LYLO$FWLRQ1R FY)W0130
      5HGODQGV &KULVWLDQ 0LJUDQW $VVRFLDWLRQ ,QF



                           Defendant(s)


                                                    6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) ,VDEHO *DUFLD 5HJLVWHUHG $JHQW
                                           5HGODQGV &KULVWLDQ 0LJUDQW $VVRFLDWLRQ ,QF
                                            : 0DLQ 6W
                                           ,PPRNDOHH )/ 




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW ²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3 D  RU  ²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH 0LFKDHO 5 0RUULV
                                           0RUULV 0RUULV 3$
                                            6 )ODJOHU 'ULYH 6XLWH  :HVW 7RZHU
                                           :HVW 3DOP %HDFK )/ 



       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                               CLERK OF COURT
                                                                                           RT


'DWH       Jul 18, 2019                                                                              ReginaThompson
                                                                                         Signaturee of
                                                                                                    of C
                                                                                                       Clerk
                                                                                                         lleerk
                                                                                                             rk oorr D
                                                                                                                     De
                                                                                                                     Deputy
                                                                                                                       eppuuty
                                                                                                                            ty C
                                                                                                                               Clerk
                                                                                                                                 lerk
                                                                                                                                 le rk
           Case 2:19-cv-00491-SPC-NPM Document 3 Filed 07/18/19 Page 2 of 2 PageID 74

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R FY)W0130

                                                     3522)2)6(59,&(
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                 RQ (date)                             RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                       ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                 RQ (date)                             RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           u 2WKHU (specify):
                                                                                                                                            


           0\IHHVDUH                            IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
